Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 27, 2016

                                     No. 04-16-00111-CR

                                        Daniel GARZA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5926
                           Honorable Steve Hilbig, Judge Presiding

                                        ORDER
       Appellant filed notification stating that the record taken by Bettina Williams is the only
record necessary for this appeal and payment for this record has been made. It is therefore
ORDERED that record taken by Bettina Williams shall be filed no later than May 5, 2016. The
records taken by Roxanna Pena and Sandra Jackson shall not be filed.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court